-BL»)N

\OO¢\IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00654-MMD-CBC Document 30 Filed 10/08/18 Page 1 of 4

ADAM PAUL LAXALT
Attomey General /
ERIN L. ALBRIGHT, Bar No. 9953 |:||_ED wm RECE|vED
D€pufy AUOmey G¢n€ral ENTEREn senon on
State of Nev_a_da _ couNsEuPARnEs 01= REcoRo
I}?utr’tl:_ausofletllg).ettt_c)n
u 1c a ety 1vis1on
100 N. Carson Street ncr 09 2018
Carson City, Nevada 89701-4717
Tel: (775) 684-1257

- ° - ° CLERK US D|STR|CT COURT
E ma1l. ealbrlght@ag.nv.gov D'sTR'CT oF NEVADA

BY: DEPUTY

 

 

 

 

 

 

 

Attorneys for Defendants
Romeo Aranas and Maribelle Henry
for the limited purposes of settlement discussions

 

UNITED STATES DlSTRICT COURT
DISTRICT OF NEVADA

KARL W. SCHENKER,
Case No. 3217-cv-00654-MMD-VPC

Plaintiff, @,Q/AEB_/
v. DEFENDANTS’ MOTION FOR
ENLARGEMENT OF TIME TO FILE
NEVADA DEPARTMENT OF REPORT OF 90-DAY STAY
CORRECTIONS, et al.
Defendants.

 

Defendants Romeo Aranas and Maribelle Henry, by and through counsel, Adam Paul Laxalt,
Attomey General of the State of Nevada, and Erin L. Albright, Deputy Attomey General, hereby move
this Court for an enlargement of time for Defendants to file their ninety (90) day stay report. This motion
is made pursuant to FED. R. CIV. P. 6(b)(l)(A) and is based upon the following Memorandum of Points
and Authorities and all other papers and pleadings on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES
I. NATURE OF MOTION

Defendants hereby move for this enlargement of time to f11e the 90-Day Stay Report due to the fact
that the Early Mediation Conference in this matter has not been scheduled.
II. RELEVANT FACTUAL BACKGROUND

The First Amended Complaint was filed July l2, 2018. (ECF No. 9).
///

 

\DO°\|O\Ud-I>L»JN'-‘

NNNNNNNNN»_¢_~»-¢o-¢o_\o_o-¢r-¢_o
m\lo\(/IAWN~‘O©®\]Q\§IIAWN*_‘O

 

 

Case 3:17-cv-00654-MMD-CBC Document 30 Filed 10/08/18 Page 2 of 4

On July 18, 2018, this Court entered a Screening Order (ECF No. 10) on Plaintiff’s Complaint
pursuant to 28 U.S.C. § 1915A. Id. Pursuant to this order, the case was stayed for ninety (90) days to
allow the parties an opportunity to settle their dispute before an answer is filed or the discovery process
begins. Id. at 9.

To date, the early mediation conference has not been scheduled.

III. LEGAL AUTHORITY

Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to present a request for
extension of time before the time f1xed has expired. Canup v. Mississippi Val. Barge Line Co., 31
F.R.D. 282 (W.D.Pa. 1962). Extensions of time may always be asked for, and usually are granted on a
showing of good cause if timely made under subdivision (b)(l) of the Rule. Creedon v. Taubman, 8
F.R.D. 268 (N.D. Ohio 1947).

IV. DISCUSSION

Defendants submit that the facts and the argument contained herein constitute good cause to
enlarge the time for the filing of the ninety (90) day stay report. The intent of the ninety (90) day stay is to
permit the parties an opportunity to discuss settlement and to defer the assessment of the $350.00 filing
fee until the conclusion of those communications (ECF No. 10 at 2).

l-Iere, the early mediation conference has not been scheduled. To impose the assessment of the
$350.00 filing fee before the early mediation conference would circumvent the intent of the stay and
diminish the positions of the parties and their attempt so reach settlement. Therefore, Defendants assert
that good cause exists to extend the stay in this matter until after the early mediation conference
///

///
///

///

 

\OO°\IQ\!./\J>wN'-‘

NNNNNNNNN~»_»_»-¢_»-¢o_o-¢__
®\IO\¢J\¢PWN'-‘O\om\lo\'~/\AWN*_‘O

 

 

Case 3:17-cv-00654-MN|D-CBC Document 30 Filed 10/08/18 Page 3 of 4

V. CONCLUSION

Based on the foregoing, Defendants respectfully request this Court grant their Motion for
Enlargement of Time to File Report of the 90-Day Stay and enlarge the time to file the ninety (90) day stay
report until two weeks after the early mediation conference in this matter, which, to date, has not been
scheduled.

Dated this 8th day of October, 2018.

ADAM PAUL LAXALT
Attorney General

Q;O%W"

ERIN KALBRIG
Depnty Attomey eral
State of Nevada

Bureau of Litigation
Public Safety Division

Attorneys for Defendants

I SO ORDERED

 

U.sMAGIsTmU JUDGE
DATED; /D/”l/?/OL%

 

©Qo\lO\KI\-l>bJN»-

NNNNNNNNN»-»o-¢o-¢o_o_o_oo-‘o_»»-¢_
®\lO\Lll-PWN'_‘O\Q®\IC\¢JIAWN’_‘O

 

 

Case 3:17-cv~00654-MMD-CBC Document 30 Filed 10/08/18 Page 4 of 4

CERTIFICATE OF SERVICE
1 certify that I am an employee of the Offlce of the Attorney General, State of Nevada, and that
on this 8th day of October, 2018, I caused to be served a copy of the foregoing, DEFENDANTS’
MOTION FOR ENLARGEMENT OF TIME TO FILE REPORT OF 90-DAY STAY, by U.S.
District Court CM/CEF Electronic Filing on:

Karl W. Schenker, #1026941
Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89401
LCClawlibrary@doc.nv.gov

11
M®t\m)b
Ahlerhployee of the ‘i
Offlce of the Attorney General

 

